            Case 1:18-cr-00056-NONE-SKO Document 120 Filed 12/08/20 Page 1 of 2



 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   DAVID L. GAPPA
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for the
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               CASE NO. 1:18-CR-00056 NONE-SKO
12                                 Plaintiff,                STIPULATION TO CONTINUE
                                                             SENTENCING
13   v.
                                                             DATE:       March 12, 2021
14   JESUS JAVIER HERNANDEZ HERRERA,                         TIME:       9:30 a.m.
                                                             JUDGE:      Hon. Dale A. Drozd
15                                 Defendant.
16

17                                              STIPULATION
18           The United States of America, by and through its counsel of record, and defendant, by and
19
     through his counsel of record, hereby stipulate as follows:
20
             1.     By previous order, this matter was set for sentencing on December 18, 2020 at 9:30
21
     a.m.
22

23           2.     By this stipulation, the parties move to continue sentencing for defendant until

24 March 12, 2021, at 9:30 a.m.

25           3.     The parties request the continuance so that defendant Hernandez Herrera has
26 adequate time and opportunity to fulfill all of his obligations pursuant to his plea agreement. The

27
     parties therefore stipulate and request that the current date set for sentencing be vacated and that the
28
                                                         1
29

30
          Case 1:18-cr-00056-NONE-SKO Document 120 Filed 12/08/20 Page 2 of 2


     matter be re-set for sentencing on March 12, 2021, at 9:30 a.m.
 1
            4.     The parties further stipulate and request that the deadlines set for informal objections
 2

 3 to the Probation Office and formal objections to the Court be reset in accordance with the continued

 4 sentencing date.

 5 IT IS SO STIPULATED.

 6

 7
     DATED:        December 8, 2020
 8
 9                                        /s/ Henry Z. Carbajal III
                                          HENRY Z. CARBAJAL III
10                                        Assistant United States Attorney

11
     DATED:        December 8, 2020
12

13                                        /s/Monica Bermudez
                                          MONICA BERMUDEZ
14                                        Counsel for Defendant
                                          JESUS JAVIER HERNANDEZ HERRERA
15

16
                                                 ORDER
17
     IT IS SO ORDERED.
18
        Dated:     December 8, 2020
19                                                    UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25
26

27

28
                                                       2
29

30
